Citation Nr: 1700577	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Eleanor Donati Flechas, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to June 1980 and from September 1980 to December 1980 (the latter of which was found to not be honorable service).

The psychiatric claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Board took jurisdiction of the TDIU claim in conjunction with increased ratings issues that have since been withdrawn.  These matters were remanded in March 2015 for further development.  Specifically, the Board ordered issuance of a statement of the case on the issue of whether new and material evidence has been received to reopen the claim of service connection for PTSD.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, in March 2015, the Board remanded for issuance of a statement of the case on the issue of whether new and material evidence has been received to reopen the claim of service connection for PTSD.  This was accomplished in July 2015 and a substantive appeal was filed in August 2015.  In the substantive appeal the Veteran requested a videoconference hearing.

Since the RO is responsible for scheduling videoconference hearings before the Board, a remand to the RO is necessary. See 38 U.S.C.A. § 7107 (b) (West 2002); 38 C.F.R. § 20.700 (a) (2015).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time, and location of the hearing.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







